

Exhibit 10.10
INTERNATIONAL PAPER COMPANY
2009 INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT




The International Paper Company 2009 Incentive Compensation Plan (the “Plan”),
provides for the award of restricted stock units(“RSU’s”), which are a
derivative security based on shares of common stock of International Paper
Company, a New York corporation (the “Company”). The terms and provisions of the
Plan are incorporated by reference herein.


For services performed for the International Paper group of companies by [NAME]
(the “Employee”), it is hereby agreed between the Company and the Employee as
follows:


1.    Definitions


The term “Share” or “Stock” as used in this Restricted Stock Unit Award
Agreement shall mean a share of common stock, $1.00 par value, of International
Paper Company.


The term “Restricted Stock Unit” or “RSU” under this Award Agreement shall mean
a right to receive payment in Shares.


2.
Compliance with Law and Regulations



It is the intention of the parties that this Restricted Stock Unit Award
Agreement, and any securities issued pursuant to this Restricted Stock Unit
Award Agreement, shall comply with all provisions of federal and applicable
state securities laws.


3.
Award of Restricted Stock Units



(a)    Subject to the provisions of the Plan and this Restricted Stock Unit
Award Agreement, the Company hereby awards and authorizes the issuance to
Employee of [###] Restricted Stock Units. Such Restricted Stock Units shall be
issued with the restriction that the Employee may not sell, transfer, pledge, or
assign the Shares associated with the Restricted Stock Units until the
Restricted Stock Units are earned and the restrictions are removed as described
below, and shall be subject to forfeiture and cancellation pursuant to the
provisions of the Plan and this Restricted Stock Unit Award Agreement. The
Employee shall have no voting rights with regard to Restricted Stock Units until
the award vests. The Employee shall be eligible to receive dividends on the
Restricted Stock Units to the extent dividends are paid by the Company to equity
owners. All dividends paid on Restricted Stock Units shall be reinvested in
additional Restricted Shares (which shall be subject to being earned by the
Employee on the same basis as the original Restricted Stock Units). All
Restricted Stock Units awarded under this Restricted Stock Unit Award Agreement,
and purchased with reinvested dividends, shall be uncertificated shares with
notations describing the applicable restrictions of the



--------------------------------------------------------------------------------



Plan and this Restricted Stock Unit Award Agreement, and no stock certificates
shall be issued by the Company or its designated custodian until the
restrictions are removed. No award or share under this Plan, and no rights or
interest herein, shall be assignable or transferable by the Employee, except at
death by will or by the laws of descent and distribution.


(b)    The number of Shares determined by the Committee to have been earned by
Employee under the Plan and this Restricted Stock Unit Award Agreement shall be
final, conclusive and binding upon all parties, including the Employee, the
Company, and its shareholders.


4.
Method of Earning Restricted Stock Units and Removal of Restrictions



The restrictions on this Restricted Stock Unit Award shall be removed, and the
award shall vest, pursuant to the following schedule:


[###] shares on [DATE]
            
(a)    Upon death of the Employee or the Employee's becoming disabled as such
condition is determined in the sole discretion of the Committee, if earlier;


(b)    If Employee ceases to be an active employee of the Company prior to
[INSERT VESTING DATE FROM ABOVE] for any reason other than death or disability
as described above, all of the Restricted Shares under this Agreement shall be
canceled and forfeited; or


(c)     Except as may be provided in a Change-in-Control Agreement between the
Company and the Employee, upon a change in control of the Company, unless an
award meeting the following requirements (the “Replacement Award”) is provided
in substitution for this Restricted Stock Unit Award:
(i)
it relates to equity securities of the Company or its successor following the
change in control or another entity that is affiliated with the Company or its
successor following the change in control and such equity securities are
publicly traded and registered under the Securities Exchange Act of 1934;

(ii)
it has a value at least equal to the value of this Restricted Stock Unit Award
as of the date of the change in control as determined by the Committee;

(iii)
it does not contain any performance goals and only vests based on the Employee’s
continued service with the Company or its successor following the change in
control;

(iv)
its forfeiture provisions, transfer restrictions and any other restrictions
lapse based upon the original vesting period of this Restricted Stock Unit
Award; provided, however, that the restrictions on the Replacement Award will be
removed, and the award will vest, if within two years after the effective date




--------------------------------------------------------------------------------



of the change in control, the Employee’s employment is terminated without Cause
or the Employee resigns for Good Reason; and
(v)
its other terms and conditions are not less favorable to the Employee than the
terms and conditions of this Restricted Stock Unit Award (including the
provisions that would apply in the event of a subsequent change in control).



Without limiting the generality of the foregoing, the Replacement Award may take
the form of a continuation of this Restricted Stock Unit Award provided that the
preceding requirements of this subsection are satisfied. The determination of
whether the requirements of this subsection are satisfied shall be made by the
Committee, as constituted immediately prior to the change in control, in its
sole discretion.


5.
Designation of Beneficiary



The Employee may file with the Company a designation of a beneficiary or
beneficiaries on a form approved by the Company, which designation may be
changed or revoked by the Employee's sole action, provided that the change or
revocation is filed with the Company on a form approved by it. In case of the
death of the Employee before termination of employment or after disability, any
portion of the Employee's award to which the Employee's designated beneficiary
or estate is entitled under the Plan and this Restricted Stock Unit Award
Agreement shall be paid to the beneficiary or beneficiaries so designated or, if
no beneficiary has been designated or survives the Employee, shall be delivered
as directed by the executor or administrator of the Employee's estate.


6.    Other Terms and Conditions
(a)    Employee (or his or her estate or beneficiary) shall promptly provide all
information related to this Restricted Stock Unit Award Agreement requested by
the Company for its tax returns.


(b)    Employee represents that Employee is familiar with the terms and
provisions of the Plan, and hereby accepts the Restricted Stock Units awarded
under this Restricted Stock Unit Award Agreement subject to all the terms and
provisions of the Plan and this Restricted Stock Unit Award Agreement. Employee
hereby agrees to accept as binding, conclusive and final all decisions which are
made by the Committee with respect to interpretations of the terms of the Plan
or this Restricted Stock Unit Award Agreement and with respect to any questions
or disputes arising under the Plan or this Restricted Stock Unit Award
Agreement.


(c)    All of the terms and conditions of the Plan and this Restricted Stock
Unit Award Agreement shall be binding upon any surviving spouse, beneficiary,
executor, administrator, heirs, successors or assigns of Employee.





--------------------------------------------------------------------------------



(d)    Participation in the Plan, and execution of this Restricted Stock Unit
Award Agreement, shall not give the Employee any right to a subsequent award,
nor any right to continued employment by the Company or its subsidiaries for any
period, nor shall the granting of an award or execution of this Restricted Stock
Unit Award Agreement give the Company or its subsidiaries any right to continued
services of the Employee for any period.


7.
Non-Competition and Non-Solicitation Agreements



Employee shall be required to execute both a Non-Competition and
Non-Solicitation Agreement as a condition to receiving the award of Restricted
Stock Units. The Non-Competition and Non-Solicitation Agreements entered into
between the Company and the Employee shall be attached to this Restricted Stock
Unit Award Agreement, and are hereby incorporated by reference to this
Restricted Stock Unit Award Agreement.


8.    Applicable Law and Choice of Forum


This Restricted Stock Unit Award Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without regard to its rules
of conflict of laws). The parties expressly agree that any appropriate state or
federal district court located in the County of Westchester, State of New York
shall have exclusive jurisdiction over any and all cases or controversies
arising under or in connection with the Restricted Stock Unit Award or this
Restricted Stock Unit Award Agreement and shall be a proper forum in which to
adjudicate such case or controversy. The parties hereby waive any and all
defenses to lack of personal jurisdiction with respect to such agreed upon
forum.


    



--------------------------------------------------------------------------------



IN WITNESS WHERE OF, the parties hereby execute this Restricted Stock Unit Award
Agreement, effective as of [DATE].




INTERNATIONAL PAPER COMPANY


By:        ____________________________________        
Title:         Senior Vice President, Human Resources & Communications





--------------------------------------------------------------------------------



[NAME OF EMPLOYEE]:    


Signature of Employee: ___________________________________
    
Social Security Number: __________________________________

